226 P.3d 558 (2010)
In the Matter of Irwin S. TRESTER, Petitioner.
No. 98,103.
Supreme Court of Kansas.
February 16, 2010.

ORDER OF REINSTATEMENT
On December 7, 2007, the petitioner, Irwin S. Trester, was disciplined by indefinite suspension from the practice of law in Kansas, retroactive to October 26, 2005. In addition, he was ordered to pay the costs of the proceeding and to comply with Supreme Court Rule 219 (2009 Kan. Ct. R. Annot. 376). In re Trester, 285 Kan. 404, 172 P.3d 31 (2007). The petitioner's suspension was based upon his conviction of several crimes related to his unauthorized practice of law in the state of California. The petitioner has never practiced law in Kansas.
On January 26, 2009, the petitioner filed a petition with this court for reinstatement to the practice of law in Kansas. The petition was referred to the Disciplinary Administrator for consideration by the Kansas Board for Discipline of Attorneys, pursuant to Supreme Court Rule 219. On July 21, 2009, a hearing was held before a panel of the disciplinary board in the office of the Disciplinary Administrator.
On October 29, 2009, the panel filed its report setting out the circumstances leading to the petitioner's suspension, a summary of the evidence presented, and the panel's findings and recommendations. A majority of the panel concluded that the petitioner had complied with the requirements of Supreme Court Rule 219 and recommended that the petition for reinstatement be granted conditioned upon the petitioner taking and passing the Kansas bar examination and the Multi-state Professional Responsibility Examination. A dissenting member of the panel recommended that the petition for reinstatement be denied.
Justice
Lawton R. Nuss, Justice
The court, after carefully considering the record, accepts the findings and recommendations of the majority of the panel that petitioner should be reinstated to the practice of law in Kansas; however, the court finds that reinstatement should be conditioned upon the petitioner becoming current in all delinquent continuing legal education requirements, including ethics requirements.
IT IS THEREFORE ORDERED that the petitioner be reinstated to the practice of law in the state of Kansas conditioned upon his successful completion of all continuing legal education requirements retroactive to the date of his indefinite suspension, October 26, 2005. Upon the report to the Clerk of the Appellate Courts that the petitioner has completed the required hours of continuing legal education and paid all appropriate fees, the Clerk is directed to enter petitioner's name upon the roster of attorneys engaged in the practice of law in Kansas.
IT IS FURTHER ORDERED that this order shall be published in the official Kansas Reports.
For the Court
/s/ Lawton R. Nuss
Lawton R. Nuss, Justice
For Robert E. Davis
Chief Justice